Exhibit 99.1 Date: February 25, 2011 100 University Avenue, 9th floor Toronto ON, M5J 2Y1 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: UR-ENERGY INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 23-03-2011 Record Date for Voting (if applicable) : 23-03-2011 Beneficial Ownership Determination Date : 23-03-2011 Meeting Date : 27-04-2011 Meeting Location (if available) : Littleton, CO Voting Security Details: Description CUSIP Number ISIN COMMON 91688R108 CA91688R1082 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for UR-ENERGY INC.
